EXHIBIT 10.4


A. M. CASTLE & CO.
2017 MANAGEMENT INCENTIVE PLAN
1.Purposes of the Plan. The purposes of the Plan are to:   attract and retain
the best available personnel for positions of substantial responsibility with
the Company,  provide additional incentive to key Service Providers of the
Company, and  promote the success of the Company’s business. The Plan permits
the grant of Notes, Incentive Stock Options, Non-statutory Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares, Other Stock-Based Awards, and short- or long-term
Performance Cash Awards.
2.    Definition. As used in this Plan, the following definitions shall apply:
(a)    “Administrator” means the Board or any of its Committees that shall be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Affiliate” shall mean, with respect to any Person or entity, a Person
that, directly or indirectly controls, is controlled by, or is under common
control with such Person or entity.
(c)    “Applicable Laws” means the requirements relating to the administration
of cash or equity-based awards or cash or equity compensation plans under
U.S. federal and state corporate laws and regulations, U.S. federal and state
securities laws and regulations, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws and
regulations of any foreign country or jurisdiction where Awards are, or shall
be, granted under the Plan.
(d)    “Award” means, individually or collectively, a grant under the Plan of
Notes, Options, SARs, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares, Other Stock-Based Awards, or Performance Cash Awards.
(e)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(f)    “Awarded Stock” means the Common Stock subject to an Award.
(g)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act.
(h)    “Board” means the Board of Directors of the Company.
(i)    “Cause” shall have the meaning ascribed to such term, to the term “good
cause,” or to a term of similar import in an employment agreement between the
Participant and the Company. If the Participant is not party to such an
agreement containing such a definition, then (and only then) Cause means, with
respect to a Participant, the occurrence of any of the following:


EX-1-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(i)    the Participant’s knowing and willful failure to substantially perform
such Participant’s duties with the Company or any Affiliate as determined by the
Administrator, such failure having continued for a period of ten (10) calendar
days after written notice to the Participant describing such failure in
reasonable detail;
(ii)    the Participant’s willful failure or refusal to perform specific
directives of the Participant’s direct supervisor, which directives are lawful
and consistent with the scope and nature of the Participant’s duties and
responsibilities, or the Participant’s negligence or misconduct in the
performance of those directives;
(iii)    the Participant’s conviction of, or entry of a plea of guilty or “nolo
contendere” to, either (x) a felony or (y) any other crime that has, or could be
reasonably expected to have, an adverse impact on the performance of the
Participant’s duties to the Company or any Affiliate or otherwise result in
injury to the reputation or business of the Company or any Affiliate;
(iv)    the Participant’s engaging in criminal misconduct involving moral
turpitude if, as a result, in the reasonable judgement of the Committee, the
Participant’s credibility and reputation no longer conform to the standard
required of the Company’s employees;
(v)    a breach of the Participant’s duties to the Company or any Affiliate
under Applicable Law or willful violation in the course of performing the
Participant’s duties to the Company or any Affiliate of any policy, rule, or
directive of the Company or any Affiliate, or of any law, rule or regulation
(other than traffic violations or other minor offenses);
(vi)    the Participant’s fraud, embezzlement, theft, or other material
dishonesty with respect to the Company or any Affiliate;
(vii)    the Participant’s use of alcohol or drugs that interferes with the
performance of his duties; or
(viii)    the Participant’s breach of any restrictive covenant or any material
written policy or terms and conditions of employment applicable to the
Participant, including without limitation any covenants of nondisclosure,
noncompetition, nonsolicitation, and nondisparagement to which the Participant
is, or may become, subject.
No act or failure to act on the Participant’s part shall be considered willful
unless done or omitted to be done in bad faith and without reasonable belief
that the action or omission was in the best interest of the Company.
(j)    “Change in Control” shall have the meaning ascribed to such term or to a
term of similar import in an employment agreement between the Participant and
the Company. If the Participant is not party to such an agreement containing
such a definition, then (and only then) Change in Control means the occurrence
of any of the following:
(1)any Person, other than any Designated Holder or Designated Holders acting as
a group, is or becomes the Beneficial Owner, directly or indirectly,


EX-2-

--------------------------------------------------------------------------------

EXHIBIT 10.4


of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing forty percent (40%) or more of the combined voting
power of the Company’s then-outstanding voting securities entitled to vote
generally in the election of Directors;
(2)members of the Incumbent Board cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
Director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Directors then constituting the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board (with the term “Incumbent Board” to mean the members of
the Board as of immediately following the Effective Date);
(3)approval by the stockholders of the Company of a complete dissolution or
liquidation of the Company;
(4)any sale or disposition to a Person of all or substantially all of the assets
of the Company (including by way of merger of any direct or indirect subsidiary
of the Company with any other corporation or entity); and
(5)consummation of a merger or consolidation of the Company, other than (A) a
merger or consolidation immediately following which the individuals who
constitute the Incumbent Board immediately prior thereto constitute at least a
majority of the Board, the board of directors (or similar governing body) of the
entity surviving such merger or consolidation, or, if the Company or the entity
surviving such merger or consolidation is then a subsidiary, the board of
directors (or similar governing body) of the ultimate parent thereof, (B) a
merger or consolidation (or similar transaction) following which no Person is or
becomes a Beneficial Owner, directly or indirectly, of securities of the Company
or the entity surviving such merger or consolidation (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing forty percent (40%) or more of
the combined voting power of the then-outstanding securities of the Company or
the entity surviving such merger or consolidation (other than a Person that was,
prior to such merger or consolidation (or similar transaction) a Beneficial
Owner, directly or indirectly, of securities of the Company representing forty
percent (40%) or more of the combined voting power of the Company’s
then-outstanding securities), or (C) a merger or consolidation (or similar
transaction) following which the individuals and entities that were the
Beneficial Owners of the outstanding voting securities of the Company remain
direct or indirect Beneficial Owners of forty percent (40%) or more of the
combined voting


EX-3-

--------------------------------------------------------------------------------

EXHIBIT 10.4


power of the then-outstanding securities of the Company or the entity surviving
such merger or consolidation;
provided, however, that as applied to any 409A Award that is designated to be
paid or settled upon a Change in Control, no transaction will constitute a
Change in Control unless it constitutes a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of its
assets, in each case within meaning of Section 409A of the Code.
(k)    “Code” means the Internal Revenue Code of 1986, as amended, and the
U.S. Treasury regulations promulgated thereunder. Any reference to a section of
the Code shall be a reference to any successor or amended section of the Code.
(l)    “Committee” means a committee of the Board or a committee of other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 of the Plan.
(m)    “Common Stock” means the common stock, $0.01 par value per share, of the
Company.
(n)    “Company” means A. M. Castle & Co., a Maryland corporation, and any
successor thereto.
(o)    “Designated Holder” means any of the following, or any of their
respective controlled Affiliates, or any fund or account managed, advised or
controlled by any of the following or any of their respective controlled
Affiliates: Highbridge Capital Management, LLC, Wolverine Asset Management, LLC,
Corre Partners Management, LLC, Whitebox Advisors LLC, and SGF, Inc.
(p)    “Director” means a member of the Board.
(q)    “Disability” shall have the meaning ascribed to such term, to the term
“permanent disability” or “permanently disabled,” or to a term of similar import
in an employment agreement between the Participant and the Company. If the
Participant is not party to such an agreement containing such a definition, then
(and only then) Disability means, with respect to a Participant, (i) the
inability of such Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment for a period
of at least ninety (90) consecutive days, or one hundred twenty (120) days in
any twelve (12) month period, or (ii) the entitlement of such Participant to
receive, by reason of any medically determinable physical or mental impairment,
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Employees.
(r)    “Dividend Equivalent” means a credit, made at the sole discretion of the
Administrator, to the notional account to be established on the Company’s books
in the name of a Participant in an amount equal to the value of dividends paid
on one (1) Share for each Share represented by an Award held by such
Participant. Under no circumstances shall the payment of a Dividend Equivalent
be made contingent on the exercise of an Option or Stock Appreciation Right.


EX-4-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(s)    “Effective Date” means the effective date of the Company’s Joint
Prepackaged Chapter 11 Plan of Reorganization, dated as of May 15, 2017, Case
17-11330 (LSS) (Bankr. D. Del. May 18, 2017), as it may be amended, modified, or
supplemented from time to time.
(t)    “Employee” means any Person, including officers, employed by the Company
or any Parent or Subsidiary of the Company. For the avoidance of doubt, neither
service as a Director nor payment of any director’s fees by the Company shall be
sufficient to constitute “employment” by the Company.
(u)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules, regulations and other applicable authorities thereunder.
(v)    “Fair Market Value” means, as of any date, the value of a Share
determined as follows:
(i)    If the need for a determination of Fair Market Value arises as a result
of a Liquidity Event, Fair Market Value shall be the value ascribed to a Share
in such Liquidity Event;
(ii)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation any OTC, NASDAQ, or NYSE
market, the Fair Market Value shall be the closing sales price for such Common
Stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
(iii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
shall be the mean between the high bid and low asked prices for the Common Stock
for the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
(iv)    In the absence of a determination under (i), (ii) or (iii) above, Fair
Market Value shall be determined in good faith by the Administrator.
(w)    “Incentive Stock Option” means an Option intended to qualify, and to
receive favorable tax treatment, as an incentive stock option within the meaning
of Section 422 of the Code, as designated in the applicable Award Agreement.
(x)    “Incumbent Board” means the members of the Board as of immediately
following the Effective Date.
(y)    “Liquidity Event” means
(i)    a Change in Control in which (a) Participants receive cash and/or
marketable securities as part of the consideration from such Change in Control
directly from the purchaser sufficient to satisfy their withholding income tax
obligations or (b) the Company receives cash and/or marketable securities as
part of the consideration from such Change in Control and


EX-5-

--------------------------------------------------------------------------------

EXHIBIT 10.4


allocates and distributes an amount of the cash and/or marketable securities to
the Participants sufficient to satisfy their withholding income tax obligations;
or
(ii)    any other transaction in which the Participants may be involved that
results in the Participants’ receiving cash and/or marketable securities
sufficient to satisfy their withholding income tax obligations.
(z)    “Non-statutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(aa)    “Notes” means the Company’s 5.00% / 7.00% Convertible Senior Secured PIK
Toggle Notes due 2022.
(bb)    “Option” means an option to purchase Common Stock granted pursuant to
the Plan.
(cc)    “Other Stock-Based Awards” means any other awards not specifically
described in the Plan that are valued in whole or in part by reference to, or
are otherwise based on, Shares and are created by the Administrator pursuant to
Section 13.
(dd)    “Parent” means a “parent corporation” with respect to the Company,
whether now or hereafter existing, as defined in Section 424(e) of the Code.
(ee)    “Participant” means a Service Provider who has been granted an Award
under the Plan.
(ff)    “Performance Cash Award” means a cash incentive Award subject to the
satisfaction of Performance Goals and granted pursuant to Section 13 below.
(gg)    “Performance Goals” means goals that have been established by the
Committee in connection with an Award and are based on one (1) or more of the
following criteria, as determined by the Committee in its absolute and sole
discretion:  net income; cash flow; cash flow on investment; pre-tax or post-tax
profit levels or earnings; operating income or earnings; return on investment;
earned value added; expense reduction levels; free cash flow; free cash flow per
share; earnings per share; net earnings per share; net earnings from continuing
operations; sales growth; sales volume; economic profit; expense reduction;
controlled expenses; return on assets; return on net assets; return on equity;
return on capital; return on sales; return on invested capital; organic revenue;
growth in managed assets; total shareholder return; stock price; stock price
appreciation; EBIT, adjusted EBIT, EBITA; adjusted EBITA; EBITDA; adjusted
EBITDA; EBITDAR; adjusted EBITDAR; return in excess of cost of capital;
operating profits; profit in excess of cost of capital; net operating profit
after tax; operating margin; profit margin; adjusted revenue; revenue; net
revenue; operating revenue; net cash provided by operating activities; net cash
provided by operating activities per share; cash conversion percentage; new
sales; net new sales; sales quote conversion percentage; inventory reduction;
excess and/or obsolete inventory reduction; cancellations; gross margin; gross
margin percentage; gross profit; gross profit percentage; revenue before
deferral; regulatory body approval for commercialization of a product;
implementation or


EX-6-

--------------------------------------------------------------------------------

EXHIBIT 10.4


completion of critical projects; research; in-licensing; out-licensing; product
development; government relations; compliance; mergers and acquisitions; or
sales of assets or subsidiaries.
(hh)    “Performance Period” means the time period during which the Performance
Goals or performance objectives must be met.
(ii)    “Performance Shares” means Shares issued pursuant to a Performance Share
Award under Section 10 of the Plan.
(jj)    “Performance Unit” means, pursuant to Section 10 of the Plan, an
unfunded and unsecured promise to deliver Shares, cash or other securities equal
to the value set forth in the Award Agreement.
(kk)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock or Restricted Notes, as the case may be, are subject
to restrictions and therefore remain subject to a substantial risk of
forfeiture. Such restrictions may be based on the passage of time, the
achievement of Performance Goals or other target levels of performance, or the
occurrence of other events as determined by the Administrator.
(ll)    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) of the Exchange Act.
(mm)    “Plan” means this 2017 Management Incentive Plan.
(nn)    “Plan Notes” means Notes in an aggregate original principal amount of
$2,400,000 reserved for issuance under the Plan.
(oo)    “Reorganized Company” means the Company as reorganized pursuant to the
Company’s Prepackaged Joint Plan of Reorganization, as amended, modified or
supplemented, effective on the Effective Date.
(pp)    “Restricted Notes” means Plan Notes issued pursuant to a Tranche A Award
under Section 12.
(qq)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
Award under Section 8.
(rr)    “Restricted Stock Unit” means, pursuant to Section 11 of the Plan, an
unfunded and unsecured promise to deliver Shares, cash or other securities equal
in value to the Fair Market Value of one (1) Share on the date of vesting or
settlement, or as otherwise set forth in the Award Agreement.
(ss)    “Rule 16b‑3” means Rule 16b‑3 of the Exchange Act or any successor to
Rule 16b‑3, as in effect when discretion is being exercised with respect to the
Plan.
(tt)    “Service Provider” means an Employee or a Director.


EX-7-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(uu)    “Share” means a share of Common Stock, as adjusted in accordance with
Section 16 of the Plan.
(vv)    “Stock Appreciation Right” or “SAR” means, pursuant to Section 9 of the
Plan, an unfunded and unsecured promise to deliver Shares, cash or other
securities equal in value to the difference between the Fair Market Value of a
Share as of the date such SAR is exercised/settled and the Fair Market Value of
a Share as of the date such SAR was granted, or as otherwise set forth in the
Award Agreement.
(ww)    “Subsidiary” means a “subsidiary corporation” with respect to the
Company, whether now or hereafter existing, as defined in Section 424(f) of the
Code.
3.    Securities Subject to the Plan.
(a)    Securities Subject to the Plan. The securities subject to the Plan shall
consist of Common Stock and the Plan Notes. Common Stock subject to the Plan
shall consist of (i) Shares reserved for issuance under the Plan and (ii) Shares
issuable upon conversion of Plan Notes.
(b)    Notes Subject to the Plan. Plan Notes may be subject only to Tranche A
Awards under the Plan. The maximum aggregate original principal amount of Plan
Notes that may be subject to Awards under the Plan shall be $2,400,000. By their
terms, the Plan Notes are convertible into an aggregate of 636,877 Shares (such
Shares, the “Shares Convertible from Plan Notes”).
(c)    Shares Subject to the Plan. Subject to Section 16 of the Plan, the
maximum aggregate number of Shares that may be subject to Awards under the Plan
shall be 3,952,095, which amount (the “Gross Share Reserve”) consists of the sum
of (i) the Shares Convertible from Plan Notes and (ii) 3,315,218 additional
Shares (the “Net Share Reserve”). The Gross Share Reserve, which is an amount
equal to eight and three tenths percent (8.3%) of the Shares outstanding as of
the Effective Date on a fully diluted basis, shall be divided into three grant
pools:
(i)    Tranche A Award Pool. On the Effective Date, Awards shall be granted in
respect of an aggregate of 2,371,257 Shares, representing sixty percent (60%) of
the Gross Share Reserve and consisting of (i) one hundred percent (100%) of the
Plan Notes (i.e., $2,400,000 in aggregate original principal amount of Notes
representing all of the Shares Convertible from Plan Notes) and (ii) the
remainder in the form of Restricted Stock or Restricted Stock Units issued from
the Net Share Reserve (i.e., a number of Shares from the Net Share Reserve that,
when added to the number of Shares Convertible from Plan Notes, represents sixty
percent (60%) of the Gross Share Reserve) (such Effective Date grants, the
“Tranche A Award Pool”). Each such Award (a “Tranche A Award”) shall consist of
a prorated combination of Notes and Restricted Stock or Restricted Stock Units,
and shall be granted to the Chief Executive Officer, the Executive Vice
Presidents, and other Employees in senior management. All Tranche A Awards shall
vest on the third (3rd) anniversary of the Effective Date, subject to the
Participant’s continued employment through such date, or on such earlier date as
may be provided in any written employment agreement between the Company and the
Participant and, if there is no written employment agreement between the Company
and the Participant, in the Award Agreement for the Participant.


EX-8-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(ii)    Tranche B Award Pool. An aggregate of 1,580,838 Shares, representing the
forty percent (40%) of the Gross Share Reserve not included in the Tranche A
Award Pool and consisting entirely of Shares issued from the Net Share Reserve
plus any Notes, Restricted Stock or Restricted Stock Units originally granted as
Tranche A Awards and thereafter added to the Lapsed Award Pool in accordance
with Section 3(c)(iii) (the “Tranche B Award Pool”), shall be reserved for
Awards to be granted from time to time after the Effective Date to Service
Providers in the sole discretion of the Board. Awards from the Tranche B Award
Pool (the “Tranche B Awards”) may consist of Notes (to the extent originally
granted as Tranche A Awards and thereafter added to the Lapsed Award Pool in
accordance with Section 3(c)(iii)), Incentive Stock Options, Non-statutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares, or Other Stock-Based Awards and shall
vest as may be provided in any written employment agreement between the Company
and the Participant setting forth vesting provisions applicable to such Awards,
or if there is no such written employment agreement between the Company and the
Participant, in the Award Agreement for such Participant; provided, however,
that if, at the time of a Change in Control, any Shares or Shares Convertible
from Plan Notes in the Tranche B Award Pool remain unallocated (the “Unallocated
Tranche B Shares”), the Awards in respect of the Unallocated Tranche B Shares
shall be fully allocated and granted in the form(s), with such terms and
conditions, and to one or more Service Providers as determined in the sole
discretion of the Board; provided further that such Awards will vest immediately
prior to, but subject to the consummation of, the Change in Control. Prior to
the first anniversary of the Effective Date, the non-Employee Directors of the
Reorganized Company shall receive an Award from the Tranche B Award Pool (the
“Initial Director Tranche B Award”) in the form and having terms to be
determined by the Board, provided that no Initial Director Tranche B Award shall
be granted to any Director in an amount in excess of $100,000 per year.
Following the first anniversary of the Effective Date, all Tranche B Awards
granted to Directors shall be on terms that are consistent in all material
respects with Tranche B Awards granted to other Employees who constitute senior
management.
(iii)    Lapsed Award Grant Pool. If any outstanding Award expires or is
terminated or canceled without having been exercised or settled in full, or if
Shares or Plan Notes acquired pursuant to an Award subject to forfeiture are
forfeited, the Shares or Plan Notes allocable to the terminated portion of the
Award or the forfeited Shares or Plan Notes shall revert to the Plan and shall
be added to a lapsed Award grant pool (the “Lapsed Award Pool”), and shall again
be available for grant under the Plan as determined by the Board in its sole
discretion.
(d)    Allocations. The allocation of the Awards made from the Tranche A Award
Pool shall be thirty-five percent (35%) to the Chief Executive Officer of the
Reorganized Company and sixty-five percent (65%) in the aggregate to the
Executive Vice Presidents and other management of the Reorganized Company, with
allocations to such Executive Vice Presidents and other management to be made at
the discretion of the Chief Executive Officer with the approval of the Board
(which approval shall not be unreasonably withheld). The allocation of the
Awards made from the Tranche B Award Pool and the Lapsed Award Pool shall be
determined by the Board in its sole discretion.


EX-9-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(e)    Share Counting. Upon the granting of an Award, the number of Shares
subject to the Award shall be counted against the Net Share Reserve; provided,
however, that no Shares Convertible from Plan Notes shall be counted against the
Net Share Reserve.
(f)    Share Reserve. The Company, during the term of the Plan, shall at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan. Other than as
provided above, the Plan shall be administered by (%5) the Board or (%5) a
Committee constituted to satisfy Applicable Laws.
(ii)    Rule 16b-3. To the extent that any transaction contemplated under the
Plan is subject to Rule 16b-3 of the Exchange Act and is intended to be exempt
under Rule 16b-3, it shall be structured to satisfy the requirements for
exemption under Rule 16b-3.
(iii)    Delegation of Authority for Day‑to‑Day Administration. Except to the
extent prohibited by Applicable Laws, the Administrator may delegate to one or
more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to the Committee, the Administrator shall have the authority, in its
discretion to:
(i)    determine the Fair Market Value of Awards;
(ii)    select the Service Providers to whom Awards may be granted under this
Plan;
(iii)    determine the number of Shares and Plan Notes to be covered by each
Award granted under this Plan;
(iv)    approve forms of Award Agreements for use under the Plan;
(v)    determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted under this Plan, including but not limited to,
the exercise price, the time or times when Awards may be exercised (which may be
based on Performance Goals or other performance criteria), any vesting
acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares or Plan Notes
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;


EX-10-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(vi)    construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(vii)    amend the terms of any outstanding Award, including the discretionary
authority to extend the post‑termination exercise period of Awards and
accelerate the satisfaction of any vesting criteria or waiver of forfeiture or
repurchase restrictions, provided that any amendment that would adversely affect
the Participant’s rights under an outstanding Award shall not be made without
the Participant’s written consent; provided, however, that except as otherwise
provided in Section 16, the Administrator shall not, without prior approval of
the Company’s stockholders (1) amend the exercise price of outstanding Options
or SARs, (2) cancel and re-grant Options or SARs at a lower exercise price, or
(3) substitute underwater Options for other securities (including buyouts
through issuance of such cash or other means). Notwithstanding the foregoing, an
amendment shall not be treated as adversely affecting the rights of the
Participant if the amendment causes an Incentive Stock Option to become a
Non-statutory Stock Option or if the amendment is made to the minimum extent
necessary to avoid the adverse tax consequences of Section 409A of the Code;
(viii)    allow Participants to satisfy withholding income tax obligations by
(1) payment to the Company of the amount of such withholding obligation by cash,
wire transfer, certified check or bank draft, (2) electing to have the Company
withhold from the Shares or cash to be issued upon exercise or vesting of an
Award that number of Shares or cash having a Fair Market Value equal to or less
than the maximum statutory withholding rate for the applicable jurisdiction or
(3) a combination of the above; provided, however, that Participants shall not
be entitled to satisfy withholding income tax obligations by having Shares
withheld pursuant to clause (2) above if the income tax withholding obligations
arise in connection with a Liquidity Event or following an initial public
offering of the Common Stock (or the securities that are subject to the Award
following an adjustment pursuant to Section 16) to the extent that following the
initial public offering there are not, at the time the income tax withholding is
due, any legal or contractual restrictions on the ability of the Participants to
sell such Shares in the public market as may be necessary to fund the required
withholding income taxes. The Fair Market Value of any Shares to be withheld
shall be determined on the date that the amount of income tax to be withheld is
to be determined, and all requests by a Participant to have Shares or cash
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;
(ix)    authorize any Person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously approved by the
Administrator;
(x)    allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to the Participant pursuant to an
Award;
(xi)    determine whether Awards shall be settled in Shares, with cash or in a
combination of Shares and cash;
(xii)    create Other Stock-Based Awards or Performance Cash Awards for issuance
under the Plan;


EX-11-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(xiii)    establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan; and
(xiv)    make all other determinations that the Administrator deems necessary or
advisable for administering the Plan.
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator.
However, the Administrator may not exercise any right or power reserved to the
Board.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations, actions and interpretations shall be final, conclusive and
binding on all Persons having an interest in the Plan.
(d)    Indemnification. The Company shall defend and indemnify members of the
Board, and officers and Employees of the Company or of a Parent or Subsidiary to
whom authority to act for the Board, the Administrator or the Company is
delegated (“Indemnitees”), to the maximum extent permitted by law against  all
reasonable expenses, including reasonable attorneys’ fees incurred in connection
with the defense of any claim, investigation, action, suit or proceeding, or in
connection with any appeal therein (collectively, a “Claim”), to which any of
them is a party by reason of any action taken or or any failure to act in
connection with the Plan, or in connection with any Award granted under the
Plan; and  all amounts required to be paid by them in settlement of the Claim
(provided the settlement is approved by the Company) or required to be paid by
them in satisfaction of a judgment in any Claim. However, no Person shall be
entitled to indemnification to the extent that he is determined in such Claim to
be liable for gross negligence, bad faith or intentional misconduct. In
addition, to be entitled to indemnification, the Indemnitee must, within thirty
(30) days after written notice of the Claim, offer the Company, in writing, the
opportunity, at the Company’s expense, to defend the Claim. The right to
indemnification shall be in addition to all other rights of indemnification
available to the Indemnitee from the Company, its insurers, or otherwise.
5.    Eligibility. Non-statutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Other Stock-Based Awards, or Performance Cash Awards may be granted to Service
Providers. Incentive Stock Options may be granted to Employees only.
6.    $100,000 Limitation for Incentive Stock Options. Each Option shall be
designated in the Award Agreement as either an Incentive Stock Option or a
Non-statutory Stock Option. However, notwithstanding such designation, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds $100,000, such Options shall be treated as Non-statutory
Stock Options. For purposes of this Section 6, Incentive Stock Options shall be
disqualified as such in the reverse order in which they were granted. The Fair
Market Value of the Shares shall be determined as of the time the Options with
respect to such Shares are granted.


EX-12-

--------------------------------------------------------------------------------

EXHIBIT 10.4


7.    Options.
(a)    Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(b)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per-Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per-Share exercise price shall be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant.
(B)    granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per-Share exercise price shall be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(2)    In the case of a Non-statutory Stock Option, the per-Share exercise price
shall be determined by the Administrator, but shall not be less than Fair Market
Value per Share on the date of grant.
(3)    Notwithstanding the foregoing, Incentive Stock Options may be granted
with a per-Share exercise price of less than one hundred percent (100%) of the
Fair Market Value per Share on the date of grant pursuant to a transaction
described in, and in a manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised. The Administrator, in its sole discretion, may accelerate the
satisfaction of such conditions at any time.
(c)    Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of


EX-13-

--------------------------------------------------------------------------------

EXHIBIT 10.4


an Incentive Stock Option, the Administrator shall determine the acceptable form
of consideration at the time of grant, which, to the extent permitted by
Applicable Laws, may consist entirely of:
(i)    cash;
(ii)    check;
(iii)    other Shares that meet the conditions established by the Administrator
to avoid adverse accounting consequences (as determined by the Administrator);
(iv)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
(v)    a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;
(vi)    any combination of the foregoing methods of payment; or
(vii)    any other consideration and method of payment for the issuance of
Shares.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted under
this Plan shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option shall be deemed exercised when the Company
receives:  (x) written or electronic notice of exercise (in accordance with the
Award Agreement) from the Person entitled to exercise the Option, and (y) full
payment for the Shares with respect to which the Option is exercised (including
provision for any applicable tax withholding). Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his spouse. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Awarded Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment shall be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 16 of the Plan or the applicable Award Agreement. Exercising an
Option in any manner shall decrease the number of Shares thereafter available
for sale under the Option by the number of Shares as to which the Option is
exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his Option, to the extent vested,
within the time specified in the Award Agreement


EX-14-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for three (3) months following
the Participant’s termination, after which the Option shall terminate, except
if, at the time of a Participant’s termination of service, such Participant is
under a Company-imposed blackout period restricting the Participant from
exercising the Option or otherwise trading in Company securities, the Option
shall remain exercisable for a period of three (3) months following the
cessation of relevant blackout period, even if beyond the normal expiration of
such Option, as determined by the Administrator. Unless otherwise provided by
the Award Agreement, if on the date of termination the Participant is not vested
as to his entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan as provided in Section 3(c). If the Participant
does not exercise his Option as to all of the vested Shares within the time
specified by the Award Agreement, the Option shall terminate, and the remaining
Shares covered by the Option shall revert to the Plan as provided in Section
3(c).
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of his Disability, the Participant may exercise his Option,
to the extent vested, within the time specified in the Award Agreement (but in
no event later than the expiration of the term of the Option as set forth in the
Award Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination for Disability, after which the Option shall
terminate, except if, at the time of a Participant’s termination of service as a
result of Disability, such Participant is under a Company-imposed blackout
period restricting the Participant from exercising the Option or otherwise
trading in Company securities, the Option shall remain exercisable for a period
of three (3) months following the cessation of relevant blackout period, even if
beyond the normal expiration of such Option, as determined by the Administrator.
Unless otherwise provided by the Administrator, on the date of termination for
Disability, the unvested portion of the Option shall revert to the Plan as
provided in Section 3(c). If after termination for Disability, the Participant
does not exercise his Option as to all of the vested Shares within the time
specified by the Award Agreement, the Option shall terminate and the remaining
Shares covered by such Option shall revert to the Plan as provided in Section
3(c).
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option, to the extent vested, may be exercised within the time specified in
the Award Agreement (but in no event later than the expiration of the term of
the Option as set forth in the Award Agreement) by the beneficiary designated by
the Participant prior to his death, provided that such designation must be
acceptable to the Administrator. If no beneficiary has been designated by the
Participant, then the Option may be exercised by the personal representative of
the Participant’s estate, or by the Persons to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s death, after which the Option shall terminate. If the Option is
not exercised as to all of the vested Shares within the time specified by the
Administrator, the Option shall terminate, and the remaining Shares covered by
such Option shall revert to the Plan as provided in Section 3(c).


EX-15-

--------------------------------------------------------------------------------

EXHIBIT 10.4


8.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator may, at any time and from time to time, grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, shall determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on the Shares have lapsed.
(c)    Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Award made under the Plan shall be
released from escrow as soon as practical after the last day of the Period of
Restriction. The Administrator, in its sole discretion, may accelerate the time
at which any restrictions shall lapse or be removed.
(d)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock may exercise full voting rights with respect
to those Shares, unless the Award Agreement provides otherwise.
(e)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock shall be entitled to
receive all dividends and other distributions paid with respect to such Shares
unless otherwise provided in the Award Agreement. If any dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
(f)    Return of Restricted Stock to Company. If an Award Agreement for any
Shares of Restricted Stock provides for a date on which such Shares of
Restricted Stock shall be forfeited if the restrictions thereon have not
theretofore lapsed, then on such date the Shares of Restricted Stock for which
restrictions have not lapsed shall be forfeited and shall revert to the Plan as
provided in Section 3(c).
9.    Stock Appreciation Rights
(a)    Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may
be granted to Service Providers at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine the number of SARs granted to any Service
Provider. Subject to the provisions of the Plan, the Administrator shall have
complete discretion to determine the terms and conditions of SARs granted under
the Plan, including the sole discretion to accelerate exercisability at any
time.
(b)    SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the exercise price, the term, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine.


EX-16-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(c)    Expiration of SARs. A SAR granted under the Plan shall expire upon the
date determined by the Administrator, in its sole discretion, as set forth in
the Award Agreement. Notwithstanding the foregoing, the rules of
Sections 7(d)(ii), 7(d)(iii) and 7(d)(iv) shall also apply to SARs.
(d)    Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the SAR is exercised.
At the sole discretion of the Administrator, the payment upon the exercise of a
SAR may be in cash, in Shares with equivalent Fair Market Value, or in some
combination thereof, unless the Award Agreement provides otherwise.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units and Performance Shares. Subject to the terms
and conditions of the Plan, Performance Units and Performance Shares may be
granted to Service Providers at any time and from time to time, as shall be
determined by the Administrator in its sole discretion. The Administrator shall
have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Service Provider.
(b)    Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value established by the Administrator on or before the
date of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator shall set
Performance Goals or other performance objectives in its sole discretion, which,
depending on the extent to which they are met, shall determine the number or
value of Performance Units and Performance Shares that shall be earned by the
Participant. Each award of Performance Units or Performance Shares shall be
evidenced by an Award Agreement that shall specify the Performance Period and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine. The Administrator may set Performance Goals or performance
objectives based upon the achievement of Company‑wide, divisional, or individual
goals, applicable federal or state securities laws, or any other basis
determined by the Administrator in its sole discretion.
(d)    Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to receive a payout of the number of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals or performance objectives have been achieved. After the


EX-17-

--------------------------------------------------------------------------------

EXHIBIT 10.4


grant of Performance Units or Performance Shares, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for the Performance
Unit or Performance Share.
(e)    Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units and Performance Shares shall be made after
the expiration of the applicable Performance Period at the time determined by
the Administrator. The Administrator, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash, in Shares (which
have an aggregate Fair Market Value equal to the value of the earned Performance
Units or Performance Shares, as applicable, at the close of the applicable
Performance Period) or in a combination of cash and Shares.
(f)    Cancellation of Performance Units or Performance Shares. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units and
Performance Shares shall be forfeited, and the Shares subject to the Award shall
revert to the Plan as provided in Section 3(c).
11.    Restricted Stock Units. Restricted Stock Units shall represent the right
of a Participant to receive a payment upon vesting of the Restricted Stock Unit
(or on any later date specified by the Administrator and set forth in the Award
Agreement at the time of grant) equal to the Fair Market Value of a Share as of
the date the Restricted Stock Unit vests or such other date as determined by the
Administrator at the time the Restricted Stock Unit was granted. The
Administrator, in its sole discretion, may pay earned Restricted Stock Units in
the form of cash, in Shares (which have an aggregate Fair Market Value equal to
the payment to which the Participant has become entitled) or in a combination of
cash and Shares. Upon the forfeiture or other termination of Restricted Stock
Units without payment therefor, Shares subject to the Award shall revert to the
Plan as provided in Section 3(c).
12.    Restricted Notes.
(a)    Grant of Restricted Notes. Subject to the terms and provisions of the
Plan, on the Effective Date, the Administrator shall grant Restricted Notes to
Employees as part of the Tranche A Awards.
(b)    Restricted Notes Agreement. Each Tranche A Award of Restricted Notes
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the original principal amount of Notes granted, and such other
terms and conditions as the Administrator, in its sole discretion, shall
determine. Unless the Administrator determines otherwise, Restricted Notes, and
any Shares issued upon conversion thereof, shall be held by the Company as
escrow agent until the restrictions on the Restricted Notes have lapsed.
(c)    Removal of Restrictions. Except as otherwise provided in this Section 12,
Restricted Notes covered by each Tranche A Award made under the Plan, and any
Shares issued upon conversion thereof, shall be released from escrow as soon as
practical after the last day of the Period of Restriction. The Administrator, in
its sole discretion, may accelerate the time at which any restrictions shall
lapse or be removed.


EX-18-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(d)    Consent and Conversion Rights. During the Period of Restriction,
Employees holding Restricted Notes may exercise full consent and conversion
rights with respect to those Restricted Notes, unless the Award Agreement
provides otherwise.
(e)    Interest and Other Distributions. During the Period of Restriction,
Employees holding Restricted Notes shall be entitled to receive all interest
(including “payment in kind” interest) and other distributions paid with respect
to such Restricted Notes unless otherwise provided in the Award Agreement. If
any interest or distributions are paid in Shares, the Shares shall be subject to
the same restrictions on transferability and forfeitability as the Restricted
Notes with respect to which they were paid.
(f)    Return of Restricted Notes to Company. If an Award Agreement for any
Restricted Notes provides for a date on which such Restricted Notes shall be
forfeited if the restrictions thereon have not theretofore lapsed, then on such
date the Restricted Notes for which restrictions have not lapsed shall be
forfeited and shall revert to the Plan as provided in Section 3(c).
13.    Other Stock-Based Awards and Performance Cash Awards. Other Stock-Based
Awards or Performance Cash Awards may be granted either alone, in addition to,
or in tandem with, other Awards granted under the Plan and/or cash awards made
outside of the Plan. The Administrator shall have authority to determine the
Service Providers to whom, and the time or times at which, Other Stock-Based
Awards or Performance Cash Awards shall be made, the amount of such Other
Stock-Based Awards or Performance Cash Awards, and all other conditions of the
Other Stock-Based Awards or Performance Cash Awards, including any dividend or
voting rights and whether the Other Stock-Based Award should be paid in cash.
14.    Leaves of Absence. In the sole discretion of the Administrator, vesting
of Awards granted under this Plan may be suspended during any unpaid leave of
absence exceeding thirty (30) days and shall resume on the date the Participant
returns to work on a regular schedule as determined by the Company; provided,
however, that no vesting credit shall be awarded for the time vesting has been
suspended during such leave of absence. A Service Provider shall not cease to be
an Employee in the case of  any leave of absence approved by the Company as a
leave of absence under this Section 14 or  transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no leave of absence may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not guaranteed by statute or contract, then at the end of three (3) months
following the expiration of the leave of absence, any Incentive Stock Option
held by the Participant shall cease to be treated as an Incentive Stock Option
and shall be treated for tax purposes as a Non-statutory Stock Option.
15.    Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by the laws of descent or
distribution or pursuant to a qualifed domestic relations order, and may be
exercised, during the lifetime of the Participant, only by the Participant or
the Participant’s designated legal representative in the case of the Disability
of the Participant. If the


EX-19-

--------------------------------------------------------------------------------

EXHIBIT 10.4


Administrator makes an Award transferable, such Award shall contain such
additional terms and conditions as the Administrator deems appropriate.
16.    Adjustments; Dissolution or Liquidation; Change in Control.
(a)    Adjustments. In the event that (a) the outstanding Shares are changed
into or exchanged for a different number or kind of shares of stock or other
securities or other equity interests of the Company or another corporation or
entity, whether through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, substitution, exchange or
other similar corporate event or transaction or (b) there is an extraordinary
dividend or distribution by the Company or an Affiliate in respect of its
shares, an equitable adjustment shall be made in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. Such adjustment may include an adjustment to the maximum number
and kind of shares of stock or other securities or other equity interests as to
which Awards may be granted under the Plan, the number and kind of shares of
stock or other securities or other equity interests subject to outstanding
Awards and the exercise price thereof, if applicable, and the numerical limits
in Section 3. Notwithstanding the preceding, the number of Shares subject to any
Award shall always be a whole number.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practical prior to the effective date of the proposed transaction. The
Administrator will provide for a Participant to have the right to exercise his
Award, to the extent applicable, until ten (10) days prior to the transaction as
to all of the Awarded Stock covered thereby, including Shares as to which the
Award would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option or forfeiture rights applicable to
any Award shall fully lapse, and that any Award shall vest in full, provided
that the proposed dissolution or liquidation takes place at the time and in the
manner contemplated. To the extent that it has not been previously exercised or
vested, an Award shall terminate immediately prior to the consummation of such
proposed action.
(c)    Change in Control. This Section 16(c) shall apply except to the extent
otherwise provided in the Award Agreement or the employment agreement between a
Participant and the Company or a Subsidiary of the Company.
(i)    Stock Options and SARs. Upon a Change in Control, each outstanding Option
and SAR shall be assumed or an equivalent option or stock appreciation right
shall be substituted by the successor corporation or a Parent or Subsidiary of
the successor corporation. Unless determined otherwise by the Administrator, if
the successor corporation refuses to assume or substitute for the Option or SAR,
such Option or SAR shall fully vest, and the Participant shall have the right to
exercise the Option or SAR as to all of the Awarded Stock, including Shares as
to which the Option or SAR would not otherwise be vested or exercisable. If an
Option or SAR is not assumed or substituted for upon the Change in Control, the
Administrator shall notify the Participant in writing or electronically that the
Option or SAR shall be exercisable for a period of at least ninety (90) days
prior to the Change in Control (any such exercise being subject in all events to
the consummation of such Change in Control), and the Option or SAR shall
terminate upon the occurrence of the Change in Control. For the purposes of this
Section 16(c)(i), the Option or SAR


EX-20-

--------------------------------------------------------------------------------

EXHIBIT 10.4


shall be considered assumed or substituted for if, following the Change in
Control, the replacement option or stock appreciation right confers the right to
purchase or receive, for each Share of Awarded Stock subject to the Option or
SAR immediately prior to the Change in Control, the consideration (whether
securities, cash, or property) received in the Change in Control by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares). However, if the
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent or Subsidiary, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the replacement option or stock appreciation
right, for each share of Awarded Stock subject to the Option or SAR, to be
solely common stock of the successor corporation or its Parent or Subsidiary
equal in Fair Market Value (as of the date of such Change in Control) to the
per-share consideration received by holders of Common Stock in the Change in
Control. Notwithstanding anything in this Plan to the contrary, an Award that
vests, is earned, or is paid out upon the satisfaction of one or more
performance objectives shall not be considered assumed if the Company or its
successor modifies any of the performance objectives without the Participant’s
consent; provided, however, that a modification to performance objectives solely
to reflect the successor corporation’s post-Change in Control corporate
structure shall not be deemed to invalidate an otherwise valid Award assumption.
(ii)    Restricted Stock, Performance Shares, Performance Units, Restricted
Stock Units, Other Stock-Based Awards, and Performance Cash Awards. Upon a
Change in Control, each outstanding Award of Restricted Stock, Restricted Stock
Unit, Performance Share, Performance Unit, Other Stock-Based Award, and
Performance Cash Award shall be assumed or an equivalent Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, Other Stock-Based
Award, and Performance Cash Award shall be substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. Unless
determined otherwise by the Administrator, if the successor corporation refuses
to assume or substitute for the Award, the Participant shall fully vest in the
Award, including as to Shares or Units that would not otherwise be vested, all
applicable restrictions shall lapse, and all performance objectives and other
vesting criteria shall be deemed achieved at targeted levels. For purposes of
this Section 16(c)(ii), an Award of Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Other Stock-Based Awards, and Performance
Cash Awards shall be considered assumed or substituted for if, following the
Change in Control, the replacement award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control (and if a Restricted Stock Unit or Performance Unit, for each Share as
determined based on the then current Fair Market Value), the consideration
(whether stock, cash, or other securities or property) received in the Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
However, if the consideration received in the Change in Control is not solely
common stock of the successor corporation or its Parent or its Subsidiary, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the settlement of the replacement award,
for each share of Awarded Stock subject to the Award, to be solely common stock
of the successor corporation or its Parent or Subsidiary equal in Fair Market
Value (as of the date of such Change in Control) to the per-share consideration


EX-21-

--------------------------------------------------------------------------------

EXHIBIT 10.4


received by holders of Common Stock in the Change in Control. Notwithstanding
anything in this Plan to the contrary, an Award that vests, is earned, or is
paid out upon the satisfaction of one or more performance objectives shall not
be considered assumed or substituted for if the Company or its successor
modifies any of the performance objectives without the Participant’s consent;
provided, however, a modification to the performance objectives solely to
reflect the successor corporation’s post-Change in Control corporate structure,
or any other equitable adjustment made pursuant to Section 16(a) above, shall
not be deemed to invalidate an otherwise valid Award assumption or substitution.
17.    Date of Grant. The date of grant of an Award shall be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or a later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.
18.    Term of Plan. The Plan became effective on the Effective Date and
thereafter shall continue in effect for a term of ten (10) years unless
terminated earlier under Section 19 of the Plan.
19.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan. The Plan shall terminate upon the occurrence of a
Change in Control and no Awards may be granted following a Change in Control.
(b)    Stockholder Approval. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary to comply with Applicable Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension,
or termination of the Plan shall materially or adversely impair the rights of
any Participant, unless otherwise mutually agreed upon by the Participant and
the Administrator, which agreement must be in writing and signed by the
Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it under this Plan
with respect to Awards granted under the Plan prior to the date of termination.
20.    Conditions upon issuance of shares.
(a)    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of the Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise or receipt of
an Award, the Company may require the Person exercising or receiving the Award
to represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute the Shares if, in the opinion of counsel for the Company,
such a representation is required.


EX-22-

--------------------------------------------------------------------------------

EXHIBIT 10.4


(c)    Taxes. No Shares shall be delivered under the Plan to any Participant or
other Person until the Participant or other Person has made arrangements
acceptable to the Administrator for the satisfaction of any non‑U.S.,
U.S.‑federal, U.S.‑state, or local income and employment tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Shares. Upon exercise or vesting of an Award, the Company shall withhold or
collect from the Participant an amount sufficient to satisfy such tax
obligations, including, but not limited to, by surrender of a whole number of
Shares covered by the Award sufficient to satisfy the applicable tax withholding
obligations incident to the exercise or vesting of the Award.
21.    Severability. Notwithstanding any provision of the Plan or an Award to
the contrary, if any one or more of the provisions (or any part thereof) of this
Plan or the Awards shall be held invalid, illegal, or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal, and
enforceable, and the validity, legality, and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.
22.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
23.    No Rights to Awards. No eligible Service Provider or other Person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Administrator shall be obligated to treat Participants or any
other Person uniformly.
24.    No Stockholder Rights. Except as otherwise provided herein or in an Award
Agreement, a Participant shall have none of the rights of a stockholder with
respect to Shares covered by an Award until the Participant becomes the owner of
the Shares.
25.    Fractional Shares. No fractional Shares shall be issued, and the
Administrator shall determine, in its sole discretion, whether cash shall be
paid to the holders of fractional Shares in lieu thereof or whether such
fractional Shares shall be eliminated by rounding up as appropriate.
26.    Governing Law. The Plan, all Award Agreements, and all related matters
shall be governed by the laws of the State of Maryland, without regard to choice
of law principles that direct the application of the laws of another state. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in Baltimore, Maryland, including the Federal Courts located therein (should
Federal jurisdiction exist).
27.    No Effect on Terms of Employment or Consulting Relationship. The Plan
shall not confer upon any Participant any right as a Service Provider, nor shall
it interfere in any way with his right or the right of the Company or a Parent
or Subsidiary to terminate the Participant’s service at any time, with or
without cause, and with or without notice. There is no obligation for uniformity
of treatment of any Service Provider of the Company or any Participant.


EX-23-

--------------------------------------------------------------------------------

EXHIBIT 10.4


28.    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Parent or
Subsidiary shall be required to segregate any monies from its general funds, or
to create any trusts, or to establish any special accounts with respect to such
obligations. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, that the Company may make to fulfill
its payment obligations under this Plan. Neither any investments nor the
creation or maintenance of any trust for any Participant account shall create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Parent or Subsidiary and a Participant, or otherwise create any
vested or beneficial interest in any Participant or the Participant’s creditors
in any assets of the Company or Parent or Subsidiary. The Participants shall
have no claim against the Company or any Parent or Subsidiary for any changes in
the value of any assets that may be invested or reinvested by the Company with
respect to the Plan.
29.    Section 409A. It is the intention of the Company that no Award shall be
“deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Administrator specifically determines otherwise, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly. The
following rules shall apply to Awards intended to be subject to Section 409A of
the Code (“409A Awards”):
(a)    Any distribution of a 409A Award following a separation from service that
would be subject to Section 409A(a)(2)(A)(i) of the Code as a distribution
following a separation from service of a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) shall occur no earlier than the expiration
of the six (6) month period following such separation from service.
(b)    In the case of a 409A Award providing for distribution or settlement upon
vesting or lapse of a risk of forfeiture, if the time of such distribution or
settlement is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution or settlement shall be made no later than
March 15 of the calendar year following the calendar year in which such
409A Award vested or the risk of forfeiture lapsed.
(c)    In the case of any distribution of any other 409A Award, if the timing of
such distribution is not otherwise specified in the Plan or Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.
30.    Construction. Headings in this Plan are included for convenience and
shall not be considered in the interpretation of the Plan. References to
sections are to Sections of this Plan unless otherwise indicated. Pronouns shall
be construed to include the masculine, feminine, neutral, singular or plural as
the identity of the antecedent may require. This Plan shall be construed
according to its fair meaning and shall not be strictly construed against the
Company.


EX-24-